Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 8/11/21; 1/25/21; 4/2/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Allowable Subject Matter
3.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the elements of claim 2 in concatenation with the elements of the independent claim.  Claims 3-9 are objected to based on their dependence on claim 2.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites the limitation "the wing" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 are rejected based on their dependence on claim 1.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell (US 7,691,088).  Howell discloses: 
the wing is generally parallel to the axis; and a grip 34 extending from the needle hub beyond the catheter hub proximal end, wherein the grip is disposed generally parallel to the axis, wherein the grip comprises an upper surface and a support surface, wherein, in the insertion configuration, the needle is positioned within the cannula, the needle hub distal end is seated in the needle port, the upper surface of the grip is coplanar with an upper surface of the wing, and at least a portion of a bottom surface of the wing contacts the support surface, wherein, in the fluid delivery configuration, the needle is positioned outside the catheter hub. C3L49-57



    PNG
    media_image1.png
    803
    457
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783